Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 7, 8, 12, and 15 are objected to because of the following informalities:  
Claim 4, line 1, “the analog output current” appears to be “an analog output current”.
Claim 5, line 2, “VOUT” appear to be “the VOUT”.
Claim 7, line 1, “VOUT” appear to be “the VOUT”.
Claim 8, line 1, “the FET PUF” appears to be “the at least one FET”.
Claim 12, line 1, “there are 8 FETs and the analog current” appears to be “the plurality of FETs includes 8 FETs and the analog output current”.
Claim 15, lines 1, “analog output current” appears to be “an analog output current” and in line 2, “analog output voltage” appears to be “an analog output voltage”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(i) & 37 CFR 1.84(p) because lines, numbers & letters are not uniformly thick and well defined, clean, durable, and black (poor line quality).  Also, some characters are illegible.  E.g. see GFET Array in Figs. 2-4 and Fig. 67.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Buzzell (“Graphine Field Effect Transistors for Physically Unclonable Cryptographic Primitives”, hereinafter referred to as Buzzell).

    PNG
    media_image1.png
    275
    391
    media_image1.png
    Greyscale


	Regarding claim 1, Buzzell discloses a physically unclonable function (PUF)(pp.1-5), comprising: 
at least one field effect transistor (FET)(Fig. 2(d)), each FET including: 
a first layer (see “1st Layer” in annotated Fig. 2(d) above) connected to a source (see “Source” in annotated Fig. 2(d) above) and a drain (see “Drain” in annotated Fig. 2(d) above); and 
a gate oxide layer (“2nd Layer” in annotated Fig. 2(d) above) positioned between the first layer and a back-gate electrode (“3rd Layer” in annotated Fig. 2(d) above).

Regarding claim 2, Buzzell discloses the PUF of claim 1, wherein the at least one FET is a plurality of FETs (Fig. 5), the FETs being positioned in an array; and wherein the first layer comprises graphene (“The Graphene/PMMA stack is rinsed in water baths before being transferred to the substrate of choice”, see Fig. 2, pp.5-8).

Regarding claim 3, Buzzell discloses the PUF of claim 2, comprising: circuitry (Fig. 5(a), Fig. 11) connected to the FETs.

Regarding claim 4, Buzzell discloses the PUF of claim 3, wherein the circuitry is positioned so that the analog output current (IOUT) from each individual FET is convertible to an analog output voltage (VOUT) (see Fig. 11).

Regarding claim 5, Buzzell discloses the PUF of claim 4, wherein the circuity includes at least one operational amplifier (Op-Amp) to convert the IOUT from each individual FET to VOUT (see Fig. 11).

Regarding claim 6, Buzzell discloses the PUF of claim 5, wherein the circuitry also includes at least one analog-to-digital converter (ADC) to convert the VOUT to a binary output (see Fig. 11).

Regarding claim 7, Buzzell discloses the PUF of claim 5, wherein the circuitry includes a voltage comparator to convert VOUT from each FET into a binary output (“The circuit design for this would replace the ADC with a voltage comparator to convert Vout from each GFET to a 1-bit binary output.”, pg. 26).

Regarding claim 8, Buzzell discloses the PUF of claim 1, wherein the FET PUF includes 8 FETs, 64 FETs, 128 FETs, or 256 FETs (“The process of converting the analog output current to a digital 8-bit number involves mapping the device current values to a 256-bit range”, pg. 25), and wherein the first layer is comprised of graphene (“The Graphene/PMMA stack is rinsed in water baths before being transferred to the substrate of choice”, see Fig. 2, pp.5-8), molybdenum disulfide (MoS2), tungsten disulfide (WS2), tungsten diselenide (WSe2), or black phosphorus (BP).

Regarding claim 9, Buzzell discloses the PUF of claim 5, wherein the PUF is incorporated into a sensor device (see Abstract), a detector device, a nanoelectronic device, an optoelectronic device, a plasmonic device, or a biomedical device.

Regarding claim 10, Buzzell discloses the PUF of claim 4, wherein the circuitry is configured to detect analog current responses from the FETs to digitize the analog current responses to binary numbers appendable to generate challenge response pairs (CRPs)(“c) Each of the 8 analog current responses, measured at a specified gate voltage, were digitized to 8 bit binary numbers and subsequently appended to generate 8 x 8 = 64 bit long CRPs.”, pg. 11, Fig. 5(c)).

Regarding claim 11, Buzzell discloses the PUF of claim 10, wherein the analog current response for each of the FETs is measured at a gate voltage and digitized to an 8-bit binary number to be appended to the CRPs (“c) Each of the 8 analog current responses, measured at a specified gate voltage, were digitized to 8 bit binary numbers and subsequently appended to generate 8 x 8 = 64 bit long CRPs.”, pg. 11, Fig. 5(c)).

Regarding claim 12, Buzzell discloses the PUF of claim 11, wherein there are 8 FETs and the analog current responses for the FETs are digitized to form the CRPs, the CRPs being 64-bit (“c) Each of the 8 analog current responses, measured at a specified gate voltage, were digitized to 8 bit binary numbers and subsequently appended to generate 8 x 8 = 64 bit long CRPs.”, pg. 11, Fig. 5(c)).

Method claims 13-19 are essentially the same in scope as apparatus claims 1-8 as discussed above and are rejected similarly.

Regarding claim 20, Buzzell discloses the method of claim 15, comprise reconfiguring the FETs (pp. 16-20, Fig. 8).

Regarding claim 21, Buzzell discloses the method of claim 14, comprising: performing a first reconfiguration of the FETs by application of a first preselected voltage to the FETs for a first preselected period of time; and performing a second reconfiguration of the FETs after the first reconfiguration of the FETs is performed by application of a second preselected voltage to the FETs for a second preselected period of time (pp. 16-20, Fig. 8).

Regarding claim 22, Buzzell discloses the method of claim 15, comprising: preventing machine learning attacks from affecting the chip via the FETs (pp. 16-20, Fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. (US 2017/0263575 A1) discloses FDSOI with on-chip physically unclonable function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844